Citation Nr: 0933280	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  97-41 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of fracture to left maxilla 
and zygoma, on appeal from an initial grant of service 
connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left eyebrow scar, on appeal from an 
initial grant of service connection.  

3.  Entitlement to a compensable evaluation for a service-
connected left hand scar, prior to May 7, 2009, on appeal 
from an initial grant of service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left hand scar, after May 6, 2009, on 
appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a May 1997 rating decision, the RO granted the appellant's 
February 1997 claim for service connection for residuals of 
fracture for left zygoma.  The disability was assigned a 
noncompensable evaluation effective February 13, 1997.  The 
RO also denied the appellant's claim for service connection 
for scars located on the left eyebrow and left hand, but did 
grant entitlement to a nonservice-connected pension.  The 
appellant disagreed with the disability rating for residuals 
of fracture for left zygoma and the scars.  A timely VA Form 
9 was submitted in November 1997 in response to a November 
1997 Statement of the Case (SOC).

The appellant and his representative then presented evidence 
and testimony at a before a local hearing officer at the RO.  
This occurred in January 1998.  A copy the hearing transcript 
has been included in the claims folder for review.  

Following that hearing and after further review of the 
evidence, the RO, in May 1999, granted service connection for 
a left eyebrow scar, and increased the disability rating for 
residuals of fracture to the left zygoma to 10 percent 
disabling.  The effective date for both conditions was 
determined to be February 13, 1997.  The RO did not, however, 
grant a separate disability rating for the left eyebrow scar.  
In addition, the RO granted service connection for a left 
hand scar evaluating it as noncompensably disabling.  The 
appellant submitted a timely notice of disagreement regarding 
the disability ratings.

In March 2000, the RO issued an SOC for the left hand scar.  
No formal appeal was submitted within the required 60 day 
period; however the RO issued a subsequent SOC in July 2001 
regarding the left eyebrow scar and left hand scar.  The July 
2001 SOC stated that it was continuing the 10 percent 
disability rating for the left eyebrow scar and the 
noncompensable rating for the left hand scar.  The appellant 
submitted a VA Form 9 in August 2001 which addressed only the 
left hand scar.

In February 2004, the appellant received a letter from the RO 
explaining that the March 2000 SOC was final because the 
appellant failed to submit a substantive appeal within 60 
days of its issuance, and further stated that the July 2001 
SOC was issued in error.  The appellant submitted a NOD to 
the February 2004 letter.  The RO issued an April 2004 SOC 
which determined that the August 2001 Form 9 was untimely 
submitted.

Then in an October 2004 rating decision, the RO denied the 
appellant's claim for an increased disability rating for his 
service-connected left hand scar.  The appellant submitted a 
statement disagreeing with the decision in December 2004.  No 
SOC was subsequently issued pertaining to the left hand scar 
increased disability rating issue.  In an August 2007 
Supplemental Statement of the Case (SSOC), the RO continued 
the 10 percent disability rating for residuals of a fracture 
of the left maxilla and zygoma, and granted a separate 10 
percent disability rating for the appellant's service-
connected left eyebrow scar.

Finally, the Board notes that the appellant consistently 
submitted VA Form 9 substantive appeals upon which he 
indicated his desire to have a hearing before a Veterans Law 
Judge (VLJ), in Washington, DC.  The record indicates such a 
hearing was scheduled for March 12, 2008, but there is no 
indication that the appellant appeared for his hearing.  
Neither is there anything in the record indicating the 
appellant sought to postpone the hearing date.  Thus, in 
accordance with the notice provided him in a letter, dated 
January 11, 2008, the Board will proceed with adjudication of 
his claims as though he withdrew his request for a hearing 
before a VLJ.

Additionally, the Board finds that the issues of entitlement 
to an increased disability rating for residuals of a fracture 
of the left maxilla and zygoma, and for a left eyebrow scar 
are in appellate status.  It is further concluded that the 
Board has jurisdiction to adjudicate the issue of entitlement 
to an increased disability rating for a left hand scar; the 
RO's July 2001 SOC waived any failure to timely file a 
substantive appeal, and in any case, the appellant submitted 
a timely NOD regarding the issue.  See Beryle v. Brown, 9 
Vet. App. 24, 28 (1996) (holding that, where Board proceeded 
to review claims on appeal where no substantive appeal was 
filed, Board implicitly waived the filing requirement of the 
substantive appeal as to those claims); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (holding that lack of timely 
filed substantive appeal does not deprive Board of 
jurisdiction over appeal initiated by a timely notice of 
disagreement).  For those reasons, the Board will address the 
issues as reported on the front page of this action.  

The record indicates that the Board remanded the claim in 
April 2008.  The purpose of that remand was to obtain any 
possible Social Security Administration (SSA) records and to 
have the appellant undergo a medical examination of the hand.  
The SSA was contacted by the VA and the SSA responded with a 
letter stating that the appellant was not in receipt of SSA 
benefits.  As such, there were no records that could be 
forwarded.  The medical examination requested was 
accomplished in May 2009 and the results of that examination 
have been included in the claims folder.  The claim has since 
been returned to the Board for review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this instance, the appellant's various disabilities have 
been rated pursuant to rating criteria that have changed over 
the course of this appeal.  More specifically, the rating 
criteria used for the rating of scars has changed.  Although 
the appellant has been provided with both the old and new 
rating criteria via the Supplemental Statements of the Case 
(SSOCs), there is no indication that the appellant has been 
afforded notice that would comply with the Court's 
pronouncements in Vasquez.  Accordingly, such notice should 
be issued prior to further adjudication of the appellant's 
claims.

Additionally, the appellant, through his accredited 
representative, has asserted that since last being seen by VA 
medical personnel, his service-connected disorders have 
become more severe.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board therefore finds that comprehensive VA 
examinations are necessary to address the current level of 
the appellant's disabilities.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.   Thus, the 
case is REMANDED to the AMC/RO for the following action:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  More specifically, the RO/AMC 
should issue an appropriate duty to 
assist letter which is compliant with the 
Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which, in 
this case, includes informing the 
appellant of all the rating criterion, 
old and new, that may be used to evaluate 
his claim, and telling the appellant how 
he may prevail on his claim.  

2.  The RO should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2008 for his service-connected 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the appellant of the nonresponse 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

3.  The appellant should be scheduled for 
a general medical examination.  The 
examination must be conducted by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, to 
assess the severity and scope of the 
appellant's service-connected scars of 
the left eyebrow and left hand, and the 
residuals of a fracture of the left 
maxilla and zygoma.  The examiner should 
be provided a copy of this remand 
together with the appellant's entire 
claims folder, and the examiner is asked 
to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.

The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's three disabilities now on 
appeal, to include a complete and 
detailed discussion of all functional 
limitations associated with the disorder, 
including precipitating and aggravating 
factors.  If it is impossible to separate 
the symptomatology of the service-
connected disabilities from any other 
nonservice-connected disorders, the 
examiner should so indicate in the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal (to include the old and new rating 
criteria used to evaluate the appellant's service-connected 
disorders).  An appropriate period of time should be allowed 
for response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


